Citation Nr: 1212620	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to a cervical spine disorder.  

4.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to a cervical spine disorder.  

5.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a lumbar spine disorder.  

6.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a lumbar spine disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in New York, New York has processed the claims since that time.  The case has been before the Board on two separate occasions, and was remanded in September 2009 and November 2010 for evidentiary and remedial development.  All actions required by these remands have been accomplished and the case is ready for appellate review.  

The Veteran appeared at a Travel Board hearing in December 2008.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise with regards to a finding that neck and low back pain had causal origins following an in-service fall from a ladder aboard USS Intrepid and hospitalization/surgery for a pilonidal cyst between April and June 1957.  

2.  The evidence of record supports a finding of a causal relationship between now-service-connected low back and cervical spine disorders and cervical and lumbar radiculopathy in the bilateral upper and lower extremities.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a cervical spine disorder is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Entitlement to service connection for a lumbar spine disorder is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to a cervical spine disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

4.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to a cervical spine disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

5.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a lumbar spine disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

6.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a lumbar spine disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claims for service connection.  Therefore, no further development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic disorders, such as arthritis, will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  


Analysis

The Veteran in this case had active service in the Navy between 1955 and 1957.  He contends that he experienced a fall while serving aboard USS Intrepid, and that he developed a cyst on his back that required surgical treatment.  Essentially, he argues that current low back and cervical spine disabilities have causal origins with in-service symptoms, and that there are secondary neurological manifestations in the bilateral upper and lower extremities.  

The Veteran's claim has been remanded on two previous occasions, as the record did not originally contain evidence of surgical treatment for a back disorder.  The National Personnel Records Center (NPRC) did, however, return clinical records from St. Albans Naval Hospital, dated in 1957.  The Veteran was admitted in April 1957 from USS Intrepid, and he was retained as a patient in the hospital from that time until June 1957.  During his hospitalization, surgery was performed to remove a pilonidal cyst.  According to the service treatment records, the Veteran had a smooth and uneventful post-operative course, and he was returned to his ship for duty.  

The records from St. Albans Hospital are certainly consistent with the allegation of having back surgery in service.  It is noted that these clinical records do not indicate a fall; however, the clinical chart for the two-month admission was noted to have been lost by the service medical personnel.  

The Veteran was afforded a VA examination in April 2010 for the purposes of determining the etiology of current low back and neck disorders and any resultant radiculopathy.  This examination included a negative nexus opinion; however, there was no rationale associated with the opinion.  The Board, in noting the duty to provide a well-rationalized and thorough examination, remanded the claims so that a new examination could be afforded.  A different VA examiner, in January 2011, examined the Veteran pursuant to the Board's most recent order for a remedial examination.  The associated report noted that the Veteran experienced complaints of neck and back pain approximate to the time of his discharge from service.  Regarding a diagnosis, the Veteran was assessed as having chronic neck pain syndrome with degenerative disease and chronic low back pain with spinal stenosis and disc bulge.  As far as etiology, the examiner noted that neck and back pain required treatment after the Veteran's surgery at St. Albans.  The Veteran reported that he had had neck pain shortly after service discharge, and he stated that he had experienced periodic back and neck pain in the years following service.  The Veteran reported to the examiner that he had not had any additional surgery; however, he had been given orthopedic exercises by private providers.  The examiner stated that it was his opinion that it was at least as likely as not that the neck and back conditions were related to military service, to include the alleged fall and the documented surgery for the pilonidal cyst.  The examiner continued to explain that post-service 1985 and 1998 occupational accidents had the effect of exacerbating neck and low back disorders (i.e. there have been increases in pain since these later incidents).  In conclusion, the examiner reiterated his view that a 1957 back injury and surgery for a pilonidal cyst were causally related to current low back and neck disorders.  Furthermore, the examiner explained that there is pain in both shoulders and the right lower extremity which is radiculopathy of the neck and back disorder.  

The entirety of the Veteran's service treatment records is not available for review, and accordingly, the Board has a heightened obligation to explain its reasons and bases and to carefully consider the application of the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  With regard to radiculopathy in the bilateral upper and lower extremities, the Veteran has not alleged that he developed these conditions in service; rather, he alleged that they are secondary manifestations from neck and back disorders.  A review of the private medical records indicates that the Veteran experienced post-service work injuries in 1985 and 1998.  In 1998, magnetic resonance imaging (MRI) was performed, and disc changes/degeneration in the lumbar and cervical spines were noted.  Specifically, a treating orthopedic surgeon noted that the Veteran experienced L5 lumbar radiculopathy, and symptoms included right-sided hip and lower extremity pain with numbness in the bilateral toes.  Both feet experienced decreases in pinprick sensation.  

There is no corroborating evidence of the Veteran's experiencing the in-service fall as he claims; however, as noted, the entirety of service treatment records are not available.  Regardless, there are hospital records which show that the Veteran was transferred to the St. Albans Hospital for low back treatment, to include removal of a pilonidal cyst.  This is consistent with the Veteran's reports, and accordingly, the Board finds him credible.  Regarding etiology, the 2010 VA examination, which offered a negative opinion, did not contain an associated rationale and the Board determined that a further remand was necessary.  The 2011 VA examination is better in that regard, in that it considered the complaints of pain since service and did associate current disorders of the neck and back to be consistent with both a fall-type injury and the surgery associated with removal of a pilonidal cyst.  The post-service accidents were considered; however, it was determined that these events exacerbated pre-existing back and neck conditions which had origins in service.  

The Veteran is competent to report on that which comes to him through his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the report of experiencing a fall is something that he may competently address.  There are no extensive records of post-service treatment in the years proximate to service discharge; however, given that the service treatment records confirm the allegations being made by the Veteran regarding the time and length of treatment for back complaints in service, the Board finds him credible.  Given that the Veteran has credibly reported his claims, that a fall from a ladder is consistent with the type of service rendered by the Veteran aboard USS Intrepid, and that the available service treatment records do show an extensive in-service hospitalization for the removal of a pilonidal cyst around the same time as the alleged fall, the evidence of record does indicate support for the Veteran's claims for direct service connection.  Additionally, the evidence of record shows that the Veteran experiences disc disorders in the neck and back which, according to private and later VA medical evidence, produce neurological radiculopathy in the bilateral upper and lower extremities.  Accordingly, the claims for service connection are granted.  See 38 C.F.R. §§ 3.303, 3.310.  



ORDER

Entitlement to service connection for a cervical spine disorder is granted.  

Entitlement to service connection for a lumbar spine disorder is granted.  

Entitlement to service connection for left upper extremity radiculopathy is granted.  

Entitlement to service connection for right upper extremity radiculopathy is granted.  

Entitlement to service connection for right lower extremity radiculopathy is granted.  

Entitlement to service connection for left lower extremity radiculopathy is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


